 

 



Exhibit 10.2

 

AMENDMENT NO. 2

 

TO SUBORDINATED LOAN AGREEMENT

 

AMENDMENT NO. 2 TO SUBORDINATED LOAN AGREEMENT dated as of April 4, 2017 (this
“Amendment”), to the Subordinated Loan Agreement, dated as of January 25, 2016
(as amended by that certain Amendment No. 1 to Subordinated Loan Agreement,
dated February 17, 2016, and as otherwise amended, restated or otherwise
modified from time to time, the “Loan Agreement”), by and among Otelco Inc., a
Delaware corporation (the “Parent”), each subsidiary of the Parent listed as a
“Borrower” on the signature pages thereto (together with Parent and each other
Person that executes a joinder agreement and becomes a “Borrower” thereunder,
collectively, the “Borrowers” and each, a “Borrower”), the investors from time
to time party thereto (each an “Investor” and collectively, the “Investors”),
NewSpring Mezzanine Capital III, L.P., a Delaware limited partnership
(“NewSpring”), as collateral agent for the Investors (in such capacity, together
with its successors and assigns in such capacity, the “Agent”). All terms used
herein that are defined in the Loan Agreement and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

 

WHEREAS, the Borrowers, the Agent and the Investors wish to amend certain terms
and provisions of the Loan Agreement as hereinafter set forth.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

1.            Amendment to Loan Agreement. Section 8.7 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(g)       Capital Expenditures. Make or commit or agree to make, or permit any
of its Subsidiaries to make or commit or agree to make, any Capital Expenditure
(by purchase or Capitalized Lease) that would cause the aggregate amount of all
Capital Expenditures made by the Loan Parties and their Subsidiaries to exceed
(i) $9,350,000 in the fiscal year ended December 31, 2017, (ii) $8,250,000 in
the fiscal year ended December 31, 2018, and (iii) $7,166,500 in any fiscal year
thereafter.

 

2.            Representations and Warranties. Each Borrower hereby jointly and
severally represents and warrants to the Agent and the Investors, as of the date
hereof, as follows:

 

(a)       Representations and Warranties; No Event of Default. The
representations and warranties contained herein, in Article 3 of the Loan
Agreement and in each other Loan Document, certificate or other writing
delivered by or on behalf of any Borrower pursuant to the Loan Agreement or any
Loan Document on or prior to the Second Amendment Effective Date (as defined
below) are true and correct on and as of such date as though made on and as of
such date, except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case such

 

 

 

 

representation or warranty shall be true and correct on and as of such earlier
date), and no Default or Event of Default has occurred and is continuing as of
the Second Amendment Effective Date or would result from this Amendment becoming
effective in accordance with its terms.

 

(b)       Authorization, Etc. The execution and delivery of this Amendment by
each Borrower, and the performance of the Loan Agreement, as amended hereby, (i)
have been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable material Law
or (C) any material Contractual Obligation binding on or otherwise affecting it
or any of its properties, (iii) do not and will not result in or require the
creation of any Lien (other than pursuant to any Loan Document) upon or with
respect to any of its properties, and (iv) do not and will not result in any
default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
operations or any of its properties, except, in the case of this subclause (iv),
to the extent where such contravention, default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal could not reasonably be
expected to have a Material Adverse Effect.

 

(c)       Enforceability of Amendment. This Amendment has been duly executed and
delivered by such Borrower and constitutes the legal, valid and binding
obligations of each such Borrower, enforceable against such Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.

 

3.            Conditions Precedent to Effectiveness. This Amendment shall become
effective upon satisfaction in full, in a manner reasonably satisfactory to the
Agent, or waived, of the following conditions precedent (the first date upon
which all such conditions shall have been satisfied (or waived) being herein
called the “Second Amendment Effective Date”):

 

(a)       Payment of Fees, Etc. The Borrowers shall have paid on or before the
date of this Amendment all fees, costs, expenses and taxes then payable pursuant
to this Amendment or Section 6.3 of the Loan Agreement.

 

(b)       Delivery of Documents. The Agent shall have received on or before the
Second Amendment Effective Date this Amendment, duly executed by the Borrowers,
Agent and each Investor.

 

4.            Continued Effectiveness of the Loan Agreement and Other Loan
Documents. Each Borrower hereby (i) acknowledges and consents to this Amendment,
(ii) confirms and agrees that the Loan Agreement and each other Loan Document to
which it is a party is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects except that on and after the
Second Amendment Effective Date all references in the Loan Agreement or any
other Loan Document to “Loan Agreement”, the “Agreement”, “thereto”, “thereof”,
“thereunder” or words of like

 

 

 

 

import referring to the Loan Agreement shall mean the Loan Agreement as amended
by this Amendment, and (iii) confirms and agrees that to the extent that the
Loan Agreement or any such other Loan Document purports to assign or pledge to
the Agent for the benefit of the Investors, or to grant to the Agent for the
benefit of the Investors a security interest in or Lien on, any Collateral as
security for the Obligations of any Borrower from time to time existing in
respect of the Loan Agreement (as amended hereby) and the other Loan Documents,
such pledge, assignment and/or grant of the security interest or Lien is hereby
ratified and confirmed in all respects. This Amendment does not and shall not
affect any of the obligations of any Borrower, other than as expressly provided
herein, including, without limitation, the Borrowers’ obligation to repay the
Loans in accordance with the terms of Loan Agreement, or the obligations of any
other Borrower under any Loan Document to which it is a party, all of which
obligations shall remain in full force and effect. Except as expressly provided
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or any Investor
under the Loan Agreement or any other Loan Document, nor constitute a waiver of
any provision of the Loan Agreement or any other Loan Document.

 

5.            Release by the Borrowers.

 

(a)       Effective on the Second Amendment Effective Date, each Borrower, for
itself and on behalf of its successors, assigns, and officers, directors,
employees and agents, hereby waives, releases, remises and forever discharges
Agent, each Investor, each of their respective Affiliates, and each of their
respective successors in title, past, present and future officers, directors,
employees, limited partners, general partners, investors, attorneys, assigns,
subsidiaries, shareholders, trustees, agents and other professionals (each a
“Releasee” and, collectively, the “Releasees”), from any and all past, present
and future claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and, collectively, the “Claims”), whether known or unknown,
fixed or contingent, direct, indirect, or derivative, asserted or unasserted,
matured or unmatured, foreseen or unforeseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which any Borrower ever had from the
beginning of the world, now has, or might hereafter have against any such
Releasee, which Claims relate, directly or indirectly, to any act or omission by
any Releasee that occurred on or prior to the date of this Amendment and relate,
directly or indirectly, to the Loan Agreement, any other Loan Document, or any
acts or omissions of any such Releasee that occurred on or prior to the date of
this Amendment with respect to the Loan Agreement or any other Loan Document, or
the lender-borrower relationship evidenced by the Loan Documents, except for the
duties and obligations set forth in this Amendment and the duties and
obligations set forth in the Loan Documents to be performed on or after the date
of this Amendment, and agrees that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Person pursuant to this Section.

 

 

 

 

6.            Reaffirmation of Borrowers. Each Borrower hereby reaffirms its
obligations under the Loan Agreement and each other Loan Document to which it is
a party. Each Borrower hereby further ratifies and reaffirms the validity and
enforceability of all of the Liens and security interests heretofore granted by
it, pursuant to and in connection with the Loan Agreement or any other Loan
Document to the Agent, on behalf and for the benefit of the Agent and each
Investor, as collateral security for the obligations under the Loan Agreement
and the other Loan Documents in accordance with their respective terms, and
acknowledges that all of such liens and security interests, and all collateral
heretofore pledged by it as security for such obligations, continues to be and
remain collateral for such obligations.

 

7.           Miscellaneous.

 

(a)       This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

 

(b)       Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

 

(c)       This Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

(d)       This Amendment constitutes a “Loan Document” under the Loan Agreement.

 

(e)       Any provision of this Amendment that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

(f)       The Borrowers will pay (or cause to be paid) promptly upon receipt of
a reasonably detailed invoice therefor, all reasonable and documented
out-of-pocket fees, costs and expenses of the Agent in connection with the
preparation, execution and delivery of this Amendment in accordance with and
pursuant to Section 6.3 of the Loan Agreement, including, without limitation,
reasonable and documented fees, costs and expenses of Pepper Hamilton LLP,
counsel to the Agent.

 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  BORROWERS:       OTELCO INC.   OTELCO TELEPHONE LLC   HOPPER
TELECOMMUNICATIONS LLC   BRINDLEE MOUNTAIN TELEPHONE LLC   BLOUNTSVILLE
TELEPHONE LLC   MID-MAINE TELECOM LLC   MID-MAINE TELPLUS LLC   OTELCO
MID-MISSOURI LLC  

OTELCO TELECOMMUNICATIONS LLC

I-LAND INTERNET SERVICES LLC

  CRC COMMUNICATIONS LLC   GRANBY TELEPHONE LLC   SACO RIVER TELEPHONE LLC  
PINE TREE TELEPHONE LLC   SHOREHAM TELEPHONE LLC       By: /s/ Curtis L. Garner,
Jr.     Curtis L. Garner, Jr.     Chief Financial Officer and Secretary

 

 

 

 

  COLLATERAL AGENT AND INVESTOR:      

NEWSPRING MEZZANINE CAPITAL III, L.P.

 

By:  NSM III GP, L.P.

Its General Partner

 

By:  NSM III GP, LLC

Its General Partner

 

  By: /s/ Steven D. Hobman     Name: Steven D. Hobman     Title: President

 

 

 

